Citation Nr: 1227638	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for reactive airway disease (RAD), claimed as sleep apnea, prior to January 9, 2007, and in excess of 10 percent thereafter. 

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on unemployability due to PTSD and headaches.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November and December 2007 Decision Review Officer decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In September 2008, the RO increased the Veteran's rating for service-connected RAD from noncompensable to 10 percent, effective January 9, 2007, but this did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

Jurisdiction over the case was ultimately transferred to the RO in St. Petersburg, Florida.  

During the pendency of the appeal, the Veteran was granted the maximum schedular rating for headaches, 50 percent, from the effective date of service connection.  Therefore, the issue of entitlement to a higher schedular rating for headaches is no longer on appeal.

The record also reflects that the Veteran was provided a Statement of the Case in March 2012 on other rating issues.  The record before the Board does not show that the Veteran has submitted a substantive appeal in response to the Statement of the Case.  Moreover, the RO has not certified the additional rating issues for appellate consideration.  The Board has limited its consideration accordingly.

The Board also notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.  

The issues of entitlement to an increased rating for PTSD and entitlement to a total rating based on unemployability due to PTSD and headaches is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Prior to January 9, 2007, the Veteran did not use inhalational or oral bronchodilator therapy.  

2.  From January 9, 2007, the Veteran has used an inhaler, but has not required at least monthly visits for treatment of exacerbations or the use of systemic corticosteroids.

3.  Throughout period of the claim, the Veteran's Forced Expiratory Volume in one second (FEV-1) and his FEV-1/Forced Vital Capacity (FVC) have been greater than 80 percent of the predicted value.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for RAD prior to January 9, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6847-6602 (2011).

2.  The criteria for a rating in excess of 10 percent for RAD from January 9, 2007, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6847-6602 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The record reflects that the Veteran was provided all required notice in a letter mailed in September 2006, prior to the rating decision on appeal.

The record also reflects that service treatment records and post-service VA and private treatment records have been obtained.  The Veteran was also provided with appropriate VA medical examinations in response to his claim.  The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as 'staged' ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under Diagnostic Code 6602, bronchial asthma warrants a 10 percent evaluation if the FEV-1 is 71 to 80 percent of the value predicted; or if the ratio of FEV-1/FVC is 71 to 80 percent; or if intermittent inhalational or oral bronchodilator therapy is required.  A 30 percent evaluation is warranted if the FEV-1 is 56 to 70 percent of the value predicted; if the FEV-1/FVC ratio is 56 to 70 percent; or if intermittent inhalational or oral bronchodilator therapy; or inhalational, anti-inflammatory medication, is required.  A 60 percent rating is assignable where the FEV-1 is 40 to 55 percent of the value predicted; if the FEV-1/FVC ratio is 40 to 55 percent; or at least monthly visits to a physician are made for required care of exacerbations; or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids are required.  A 100 percent rating requires an FEV-1 of less than 40 percent of the predicted value; or an FEV1/FVC ratio of less than 40 percent; or more than one attack per week of episodes of respiratory failure; or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602.

Ratings for coexisting respiratory conditions such as chronic bronchitis will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96 (2011).

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

The Veteran was granted service connection for RAD following an October 2007 VA examination which yielded a diagnosis of reactive airway disease related to service. 

Service treatment records are negative for any diagnosis of a respiratory disorder. 

An October 2006 pulmonary function test (PFT) revealed pre-bronchodilator FVC was 97 percent predicted, FEV-1 108 percent predicted, and FEV-1/FVC was 131 percent predicted.  The examiner noted that spirometry and flow volume loop were normal.  Lung volumes performed by helium dilution were normal and diffusion capacity was normal.  The methacholine challenge was positive at PC20 dose of 1.96, which the examiner noted suggests the presence of bronchial hyper-responsiveness.  

In October 2006, the Veteran underwent a VA Gulf War examination.  The examiner noted the Veteran had was taking no prescription medications.  The Veteran complained of sleep apnea.  The Veteran claimed that his wife told him he has long periods of not breathing and he admitted to significant snoring.  Mouth, throat, and neck physical examinations were normal.  The Veteran also complained of coughing most mornings productive of yellow sputum.  He reported that sometimes he feels he cannot take a deep breath and he has chest tightness.  He has never been diagnosed or treated for any respiratory disorder.  The examiner referred to the PFT which found hyper-responsive airway disease.  Physical examination of the chest disclosed no rales or wheezes, and lung sounds were clear with no cough or dyspnea during the examination.  The diagnosis was reactive airway disease per PFT, asymptomatic. 

A private treatment report dated in January 2007 notes a diagnosis of bronchitis.  The examiner noted that the Veteran was given Loratadine and Albuteral but he had not been taking it consistently as he stated they provided no relief. 

In a May 2007 letter, the Veteran claimed that he was advised to use a continuous positive airway pressure (CPAP) machine and that there was evidence of breathing problems.  He asserted that during his VA pulmonary examination, his lungs seized and he lost his ability to breathe while inhaling some chemical he was told would induce an asthmatic attack.  He claimed he was told he had asthma based on the results of the test.

During an October 2007 VA examination, the Veteran reported that he coughs on nearly a daily basis.  He reported occasional hemoptysis, but was not able to quantify frequency.  He also reported dyspnea on exertion with ambulation less than one block.  He complained of a constant sense of air hunger, and that he is not able to get enough air into his lungs.  He was seen in the emergency room in January 2007 and diagnosed with bronchitis.  The examiner referred to the October 2007 PFT, which showed spirometry and flow volumes as normal.  Lung volumes were also normal.  A methacholine challenge test was positive, suggesting the presence of bronchial hyper-responsiveness.  He reported he has not had any incapacitating episodes of asthma, and has not had any asthma attacks since then.  He is not on oxygen.  Upon physical examination, the lungs were clear to auscultation bilaterally.  There were no rhonchi or wheezes.  There was no kyphoscolisosis or pectus excavatum.  The examiner also noted that the Veteran had a sleep study in April 2007 which found he did not meet the criteria for a sleep disorder.  The diagnosis was reactive airway disease. 

A November 2007 VA progress note indicates the Veteran contacted the VAMC because he ran out of his Albuterol inhaler and had been unsuccessful in refilling his prescription. 

In a January 2008 letter, the Veteran claimed that he was diagnosed with asthma and reactive airway disease relating to environmental exposures while serving in the Gulf.  He also stated he was currently receiving a prescription of Albuteral from his VA provider. 

During a September 2011 VA examination, the Veteran complained of shortness of breath and dyspnea usually associated with moderate exertion.  He reported that his respiratory symptoms have been almost stable with the weather at St. John, Virgin Island.  He claimed he still suffers from decreased stamina and stated he is unable to take a real deep breath.  He denied cough or sputum production.  He denied asthma attacks and denied wheezing in the past three years.  He denied emergency room or hospital visits.  The Veteran stated he uses an inhaled bronchodilator intermittently with no side effects.  He uses no other immunosuppressive medication.  The Veteran stated his symptoms are relieved and the disease progression has stopped.  Upon physical examination, the examiner noted prolonged expiration on both right and left abnormal breath sounds.  Further, the examiner found normal diaphragm excursion and chest expansion.  He noted moderate impairment between asthma attacks.  An X-ray study showed no acute cardiopulmonary abnormalities.  The Veteran refused a PFT.  The diagnosis was reactive airway disease which affected his employment though increased absenteeism, decreased stamina, and shortness of breath.  

Considering the pertinent evidence of record in light of the applicable criteria, the Board finds that the criteria for a compensable rating prior to January 9, 2007, and a rating in excess of 10 percent thereafter for the service-connected RAD have not been met.

Initially, the Board notes that there is simply no medical evidence during any period in question of FEV-1 or FEV-1/FVC of 80 percent or less of predicted value.  Rather, pre-bronchodilator FEV-1 was 108 percent on VA examination on October 2006 and FEV-1/FVC was 118 percent.  The pre-bronchodilator FEV-1/FVC of 108 does not even meet the criteria for a 10 percent rating, let alone for a rating in excess of 30 percent.  The Veteran was given the opportunity to have another PFT during his September 2011 VA examination; however, he refused.  Therefore, an increased rating during any period based on PFT results is not warranted. 

The criteria listed under Diagnostic Code 6602 includes that 10 percent will also be assigned if intermittent inhalational or oral bronchodilator therapy is required.  Prior to January 9, 2007, there is no indication the Veteran was prescribed an inhaler or any other therapy for his respiratory complaints.  In fact, the October 2007 VA Gulf War examination report notes the RAD as asymptomatic.  Starting January 9, 2007, there is objective medical evidence that the Veteran has consistently been treated with Albuteral inhalers, which he used as needed or intermittently.  A 30 percent rating would apply if he used daily inhalational or oral bronchodilator therapy.  At no point has the Veteran indicated he uses his inhalers on a daily basis. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the assigned ratings.  

The Board also considered the Veteran's claim that his respiratory disorder should be rated as sleep apnea.  Though the Veteran has complained of breathing difficulties while sleeping and claimed to have been suggested to get a CPAP, at no point during the claims process has the Veteran been given a diagnosis of sleep apnea.  Furthermore, a sleep study test referred to during the October 2007 VA examination specifically ruled out sleep apnea as a diagnosis.  Therefore, rating under the diagnostic code for sleep apnea is also not warranted. 

The Veteran's written statements, and comments made during VA examinations and treatment reveal that he reports experiencing symptoms such as coughing and shortness of breath upon walking one block.  The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In addition, the Board acknowledges that the Veteran is competent to give evidence about what he experiences; for example, he is competent to report that he experiences certain symptoms, such as his problems with coughing and shortness of breath.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in his reports of the symptoms he experiences.  However, the Board the Veteran is not competent to attribute his symptoms to a particular disorder.  With respect to the service-connected disorder the medical evidence of record describes a disability that is consistent with the noncompensable rating prior to January 9, 2007, and 10 percent rating thereafter he was assigned.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.  


ORDER

Entitlement to an initial compensable disability rating for RAD, claimed as sleep apnea, prior to January 9, 2007, and in excess of 10 percent thereafter is denied.


REMAND

In this case, the Veteran claims that he is unemployable due to his service-connected headaches and PTSD, and possibly his service-connected back disorder.

In a June 2008 statement, the Veteran reported that one week after he collapsed at work with migraines and back spasms he was fired from his job of two years.  He asserted that it will be next to impossible for him to find a job that will allow him to work from home and make enough money to provide for his family.  

In another June 2008 statement, the Veteran claimed he has had a nearly impossible time trying to socialize with friends and especially at work.  He stated his situation was so bad that his work let him work remotely from home 10 to 15 hours per week.  He asserted that he was recently fired and his PTSD would not allow him to work typical hours or conduct himself professionally in a normal work environment.  

In May 2009, the Court held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is or are part of a pending claim or claims for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  Thus, the claims for an increased rating for PTSD and for a total rating based on unemployability due to the service-connected PTSD and headaches must be remanded for further development by originating agency.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should contact the Veteran and request him to clarify whether he is claiming to be unemployable due to all of his service-connected disabilities or due solely to headaches and/or PTSD.

2.  The RO or the AMC should provide all required notice in response to the Veteran's claim for a total rating based on unemployability.

3.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

4.  Thereafter, the Veteran should be afforded a VA examination or examinations to determine the current degree of severity of his PTSD, the impact of the service-connected PTSD and headaches on his employability, and if appropriate, the impact of all of his service-connected disabilities on his employability.  The examination or examinations should be performed by an examiner or examiners with sufficient expertise.  Any indicated tests and studies are to be performed.  The claims folders and a copy of any pertinent evidence in Virtual VA that is not of record in the claims folders must be made available to and reviewed by the examiner(s).  A notation to the effect that this record review took place should be included in the report of the examiner.

The RO or the AMC should ensure that the appropriate examiner provides all information required to rate the Veteran's PTSD.

Based on a review of the record and examination of the Veteran, the examiner or examiners should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unemployable due to his headaches and/or PTSD.  If appropriate, the examiner or examiners should provide an opinion as to whether the Veteran is unemployable due to all of his service-connected disabilities.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond.

6.  If appropriate, the issue of entitlement to a total rating based on unemployability due to all of the service-connected disabilities should be adjudicated.  The Veteran should be informed of his appellate rights with respect to this determination.
 
Thereafter, the case should be returned to the Board for further appellate action.  All issues properly in appellate status should be returned to the Board at the same time.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


